Case: 16-41331      Document: 00514198237         Page: 1    Date Filed: 10/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fif h Circuit
                                    No. 16-41331                                     FILED
                                  Summary Calendar                             October 17, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

AUSTIN CARLIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:15-CR-214-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Austin Carlin pleaded guilty to kidnapping a minor in violation of
18 U.S.C. § 1201(a)(1) and (g)(1).         He was sentenced within the advisory
guidelines range to 262 months of imprisonment and 10 years of supervised
release. As a special condition of supervised release, the district court orally
ordered that Carlin “participate in a mental health program as being necessary
and approved by the probation officer.” The written judgment reflected that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41331     Document: 00514198237      Page: 2   Date Filed: 10/17/2017


                                  No. 16-41331

Carlin “participate in a mental health program as deemed necessary and
approved by the probation officer.”         In his sole issue on appeal, Carlin
challenges this supervised release condition as an impermissible delegation to
the probation officer of the court’s sentencing authority to determine whether
he must participate in mental health treatment. Because he did not object to
the condition, we review for plain error. United States v. Franklin, 838 F.3d
564, 566 (5th Cir. 2016).
      “The imposition of a sentence, including the terms and conditions of
supervised release, is a core judicial function that cannot be delegated.” Id. at
568 (internal quotation marks and citation omitted). “However, providing
appropriate treatment for prisoners with known mental problems is also a core
duty of judges.” United States v. Guerra, 856 F.3d 368, 369 (5th Cir. 2017). A
district court may “properly delegate to a probation officer decisions as to the
details of a condition of supervised release” but it may not delegate “authority
to decide whether a defendant will participate in a treatment program.”
Franklin, 838 F.3d at 568 (internal quotation marks, citation, and alteration
omitted).
      Carlin’s presentence investigation report (PSR) reflects numerous
mental health evaluations and diagnoses indicating schizoaffective disorder,
bipolar disorder, pedophilic disorder, post-traumatic stress disorder, and
dissociative identity disorder. At sentencing, Carlin’s counsel made several
arguments based on Carlin’s mental health issues.             The district court
sentenced Carlin at the bottom of the guidelines range and specifically
identified his mental health issues and intellectual disability as a basis for the
sentence before imposing the mental health treatment condition.
      Based on this record, we conclude that the district judge intended that
mental health treatment be mandatory and permissibly delegated the details



                                        2
    Case: 16-41331    Document: 00514198237     Page: 3   Date Filed: 10/17/2017


                                 No. 16-41331

of that treatment to the probation officer. See Guerra, 856 F.3d at 369-70. We
therefore AFFIRM the sentence as MODIFIED—mental health treatment is
imposed, details of treatment to be supervised by the probation office.




                                       3